DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending, of which claims 1, 9 and 15 are in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 08 October 2020 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 102(a)(1) rejections of the claims have been fully considered.  On pages 12-13 of the remarks Applicant’s representative appears to argue that the Antani reference fails to disclose rolled up limitations from dependent claim 3 of the claim set dated 06 May 2020.  Examiner did not rely solely on the Antani reference in rejecting the rolled up and argued claim limitations, illustrated in the 35 U.S.C. 103 rejection of dependent claim 3 in the Final Action dated 06 August 2020, and renewed in the rejection of the amended independent claims below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Antani et al. U.S. Pub. No. 2012/0284722 (hereinafter “Antani”) in view of Green et al. U.S. Pub. No. 2011/0197022 (hereinafter “Green”) in further view of Rajamani et al. U.S. Pub. No. 2004/0199734 (hereinafter “Rajamani”).
Regarding independent claim 1, Antani discloses:
receiving, at a job control manager of a data system, a command specifying execution of a batch application that processes a group of records (Antani at paragraph [0026] discloses in part, “The LRT processing and checkpointing are implemented in a TPS via a batch/bulk paradigm offered by a batch execution environment. In the batch execution environment, container services are provided that manage longer transactions in which as must work as possible is to be performed.”  Additionally, Antani at paragraph [0027] discloses in part, “ALGORITHM 1, there are one million to one thousand (1M/1K) sub-transactions. Each sub-transaction involves performing an iteration of an LRT processing loop. The LRT processing loop involves performing LRT processing for one thousand (1,000) records.”  Examiner is of the position that the batch execution environment of Antani cited above reads on a batch application and further that the batch execution environment used in LRT processing including the a batch application that processes a group or records.)

receiving, at the job control manager, a commit count associated with the batch application, where the commit count is a positive integer n that indicates a number of records to process by the batch application prior to committing record locks associated with the group of records (Antani at paragraph [0031] discloses in part, “In ALGORITHM 2, there are one million to "X" (1M/X) sub-transactions. "X" can have any integer value from zero (0) to infinity (.infin.). Each sub-transaction involves performing an iteration of an LRT processing loop. The LRT processing loop involves performing LRT processing for "X" records.”  Examiner is interpreting X as reading on the commit count is a positive integer n that indicates a number of records to process…prior to committing…Further Antani at paragraph [0029] discloses in part, “The data is locked for the life of the sub-transaction. Once results of the sub-transaction have been committed, the data is unlocked and other LRTs or OLTs processes are allowed access to the data.”  Lastly, as shown in the table provided at the end of Antani at paragraph [0030] and provided below, the transaction commit occurs upon exiting the interior for loop, after all the X records have been processed, thus the X records are committed once all X records have been processed.)

    PNG
    media_image1.png
    189
    325
    media_image1.png
    Greyscale


locking a plurality of records within the group of records in response to the processing of the plurality of records by the batch application (Antani at paragraph [0029] discloses in part, “The data is locked for the life of the sub-transaction. Once results of the sub-transaction have been committed, the data is unlocked and other LRTs or OLTs processes are allowed access to the data.”)

in response to determining that the batch application has completed processing at least a minimum number of records of the group of records that is less than the commit count, and that a quantity of record lock requests exceeds a threshold, committing the plurality of records within the group of records that are locked resulting from execution of the batch application (Antani at paragraph [0031] discloses in part, “The LRT processing loop involves performing LRT processing for "X" records. After completing the first iteration of an LRT processing loop, the completed work is committed to memory, i.e., the contents of the primary memory is copied into the secondary memory.”  Additionally, Examiner points to table 2 above and where the transaction commit is located as illustrated the X records are committed once all the X records have been processed.  Antani at paragraphs [0015] and [0029] disclose adjusting or manipulating how many records can be processed during the LRT processing, or how long the commit process takes for the sub-transactions based on the SLA requirements of a first transaction that possesses a lock and a second transaction waiting for a lock.  Examiner is of the position that in managing the transactional processing, the system of Antani in the cited portion above allows for the adjustment down of the number of records to be processed in a sub transaction based on a second transaction waiting for a lock, and therefore reads on a minimum number of records…wherein the minimum number of records is less than the commit count.  However, Antani does not disclose adjusting the number of records based on in part a quantity of lock requests exceeding a threshold.
Green at paragraph [0057] teaches tracking a number of pending lock requests and doing so to manage data traffic as seen in Green at paragraph [0006].
Both the Antani reference and the Green reference, in the sections cited by the Examiner are in the field of endeavor of resource management and lock requests.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the adjusting of the number of records in a sub-transaction or commit times in response to needs of a first or second transaction disclosed in Antani with the tracking of the number of pending requests for access taught in Green to control interference in disk requests with other data traffic (See Green at paragraph [0006]).
Additionally, Rajamani at paragraph [0028] teaches a threshold time for lock requests, and making a determination and adjustments if there are any other pending lock requests (i.e., a threshold quantity of 1). 
Both the Antani reference and the Rajamani reference, in the sections cited by the Examiner are in the field of endeavor of resource management and lock requests.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the adjusting of the number of records in a sub-transaction or commit times in response to needs of a first or second transaction and the tracking of the number of pending lock requests disclosed in Antani as modified with Green, with the adjusting of locks based on a threshold lock time and whether there are any other pending lock requests taught in Rajamani to facilitate in preventing requests from timing out (See Rajamani in the Abstract).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  While Antani at paragraph [0007] does disclose a second user action obtaining an exclusive lock after the exclusive lock of a first user action is released and Antani at paragraph [0015] discloses adjusting either the number of records in a sub-transaction or the time period between commit operations in response to SLA associated with a first transaction holding a lock, or a second transaction pending a lock not being met [i.e., tracking another lock request that is pending], Antani does not disclose:
tracking the quantity of record lock requests that are pending execution due to the batch application processing the group of records.
However, Green at paragraph [0057] teaches in part, “Further contrasting this mechanism from a typical "reader-writer lock" is the way the mechanism works with offset ranges. Rather than a single lock, range-based data structures may be used to track the type of access that has been granted, the pending requests for access, and the number of sub-operations (reads or writes) that need to release their access before an access reevaluation can occur.”

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  While Antani at paragraph [0007] discloses locking resources and exclusive locks, Antani does not explicitly disclose lock requests timing out, more specifically, Antani does not disclose:
wherein the record lock requests each include a request for access to a resource resulting in issuance of a record lock on one or more specific records, where for each record lock request: the record lock request is pending and is unable to be fulfilled due to contention with the record lock held by the batch application, and the record lock request has a timeout value that dictates when the record lock request expires if the associated record lock is not processed prior to the timeout value.
However, Rajamani at paragraph [0002] – [0004] teaches requests for access to a resource, types of locks that may conflict or be in contention with one another and the use of locks, Additionally, Rajamani at paragraph [0011] teaches timing out locks.
 
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Claim 4 is rejected under the same rationale as claim 1 with respect to the Rajamani reference teaching a threshold.  Additionally, Antani at paragraph [0015] discloses adjusting the number of records being committed based on the SLA needs of a first transaction and a second transaction [i.e., adjusting based on a single pending lock request].

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Antani discloses:
determining an amount of time that elapses from initiating the batch application to committing the plurality of records within the group of records that are locked resulting from execution of the batch application (Antani at paragraphs [0027] – [0029] discloses time between commit intervals the number of records locked during commit intervals and being able to adjust those factors.  Examiner is of the position that in order to adjust a time interval between commit operations the time interval must be determined.)

Regarding dependent claim 6, all of the particulars of claims 1 and 5 have been addressed above.  Antani does disclose:
wherein the amount of time that elapses from initiating the batch application to committing the plurality of records within the group of records that are locked resulting from execution of the batch application is determined in response to a determining that both: the number of records within the group of records that have been processed equals the commit count, and… (Antani at paragraph [0029] discloses in part, “The data is locked for the life of the sub-transaction. Once results of the sub-transaction have been committed, the data is unlocked and other LRTs or OLTs processes are allowed access to the data… For example, the number of records that are locked during an LRT process and how long the records are locked can be manipulated. As such, the present invention involve balancing how many records get locked during a transaction and for how long the records are locked.”  Examiner is of the position that the above cited section of Antani necessitates that one of the factors in the sub-transaction commit time or lock interval is that all the records in the sub-transaction have been committed.  
However, Antani does not disclose:
 and no pending record locks have been discovered for any records in the group of records after initiating the batch application.
Rajamani at paragraph [0028] teaches a threshold time for lock requests, and making a determination and adjustments if there are any other pending lock requests.

Regarding dependent claim 7, all of the particulars of claims 1 and 5 have been addressed above.  With respect to the tracking the quantity of record lock requests…claim 7 is rejected under the same rationale as claim 2.  Additionally, Antani at paragraph [0020] disclose a system for handing a plurality of LRTs [i.e., reading on execution of a second batch processing application on a second group of records].  Examiner is of the position that the table at the end of paragraph [0030] of Antani discloses X records, and X can be set and is not fixed, thus a second commit count can be specified for a second LRT.  Antani at paragraph [0029] discloses in part, “If the priority of the LRTs and OLTs is understood, then the parameters of ALGORITHM 1 can be manipulated during the LRT processing. For example, the number of records that are locked during an LRT process and how long the records are locked can be manipulated.”  Lastly, Rajamani in the Abstract and paragraph [0028] teaches adjusting locks based on a threshold lock time and whether there are any other pending lock requests to facilitate in preventing requests from timing out.

Regarding independent claim 9, claim 9 is rejected under the same rationale as claim 1.  With regard to the limitation specifying a computer program product, See Antani at paragraph [0059]. 

Regarding dependent claim 10, all of the particulars of claim 9 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 2.

Regarding dependent claim 11, all of the particulars of claim 9 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 3.

Regarding dependent claim 12, all of the particulars of claim 9 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 7.

Regarding dependent claim 13, all of the particulars of claims 9 and 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 6.

Regarding independent claim 15, claim 15 is rejected under the same rationale as claim 1.  With regard to the hardware elements recited in the claim, see Antani at paragraph [0059] disclosing a general purpose computer.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 2.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claims 3-4.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claims 6-7.

Regarding dependent claim 19, all of the particulars of claims 15 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 3.

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antani in view of Green in further view of Vermeulen et al. U.S. Pub. No. 2017/0206240 (hereinafter “Vermeulen”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Antani, as illustrated in the rejection of claim 1 above, does disclose adjust a number of records to be processed and committed per sub transaction which Examiner is interpreting as a commit time, and Antani as modified by Green as illustrated in the rejection of claim 2 does disclose tracking a quantity of pending lock requests based on either commit time or number of records [i.e., reading on the quantity of record lock requests…not tracked in response to determining the minimum number or records…], Antani does not explicitly disclose a minimum and maximum number of records to be processed, or a commit count range.
However, Vermeulen at paragraph [0143] teaches a range, an upper bound and lower bound of commit records.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the setting and adjusting of the number of records in a sub-transaction or commit times in response to needs of a first or second transaction disclosed in Antani with the commit record range taught in Vermeulen to prevent locking mechanism performance bottlenecks (See Vermeulen at paragraphs [0002] – [0003]).

Regarding dependent claim 14, all of the particulars of claim 9 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 8.

Regarding dependent claim 20, all of the particulars of claim 15 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2002/0099703
Paragraphs [0009] – [0011] as it relates to limited lock resources, quantity of lock requests exceeding a threshold and lock escalation including lock release.
2012/0005680
Paragraph [0053] as it relates to conditional use of commit counts in batch processing the case of lock escalation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154